CaseCase: 21-1622   Document:
     1:19-cv-00172-CRK        5 72
                       Document Page: 1 04/21/21
                                   Filed Filed: 04/21/2021
                                                    Page 1 of 2




              NOTE: This order is nonprecedential.

       United States Court of Appeals
           for the Federal Circuit
                     ______________________

       NOVOLIPETSK STEEL PUBLIC JOINT STOCK
        COMPANY, NOVEX TRADING (SWISS) SA,
                 Plaintiffs-Appellants

                                v.

         UNITED STATES, NUCOR CORPORATION,
                   Defendants-Appellees
                  ______________________

                           2021-1622
                     ______________________

       Appeal from the United States Court of International
    Trade in No. 1:19-cv-00172-CRK, Judge Claire R. Kelly.
                     ______________________

                           ORDER
        The order disposing of the last motion subject to Fed.
    R. App. P. 4(a)(4) having been filed in the United States
    Court of International Trade, it is hereby,
       ORDERED that the appeal be, and the same hereby is,
    REACTIVATED effective April 21, 2021.
CaseCase: 21-1622   Document:
     1:19-cv-00172-CRK        5 72
                       Document Page: 2 04/21/21
                                   Filed Filed: 04/21/2021
                                                    Page 2 of 2




    2                          NOVOLIPETSK STEEL PUBLIC V. US



    The appellant's brief is due on June 21, 2021.




                                   FOR THE COURT

     April 21, 2021                /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court
